AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty CaS·e (Modified)                                                               Page I of I
                                                                                                                                                    (o

                                           UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                           v.                                 (For Offenses Committed On or After November 1, 1987)


                 Concepcion Santamaria-Orozco                                 CaseNumber: 3:19-mj-24094


                                                                             Defendant's Attorne


REGISTRATION NO. 59026097
                                                                                                              OCT O7 2019
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                      CLERK, U.S. DISTRICT COURT

 •    was found guilty to count( s)                                            BY                       DEPUTY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                           Nature of Offense                                                    Count Number(s)
8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                          1
 •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                  •       TIME SERVED                     )( ____!_?_(_~)- days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Monday, October 7, 2019
                                                                           Date of Imposition of Sentence

                       \
Received
             =
             DUSM
                  ·' \• ~
                           \\ \
                             (-·. .
                                      )

                ~ - - - - - +'·'-----,\~
                                .•.••
                                                                           HlilcPRo~OCK
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                     3:19-mj-24094
